Exhibit 10.6

EXECUTION VERSION

INTERCOMPANY SUBORDINATION AGREEMENT

THIS INTERCOMPANY SUBORDINATION AGREEMENT (as amended, restated, modified and/or
supplemented from time to time, this “Agreement”), dated as of January 30, 2012,
made by each of the undersigned (each, a “Party” and, together with any entity
that becomes a party to this Agreement pursuant to Section 9 hereof, the
“Parties”) and Deutsche Bank Trust Company Americas, as collateral agent (in
such capacity, together with any successor collateral agent, the “Collateral
Agent”), for the benefit of the Senior Creditors (as defined below). Unless
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Credit Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Lee Enterprises, Incorporated (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), Deutsche Bank Securities Inc. and Goldman
Sachs Lending Partners LLC, as Joint Lead Arrangers and Joint Book Running
Managers, and Deutsche Bank Trust Company Americas, as Administrative Agent and
Collateral Agent (together with any successor administrative agent, the
“Administrative Agent”), have entered into an Exit Credit Agreement, dated as of
January 30, 2012, providing for the making (or deemed making) and continuation
of Loans to the Borrower and the issuance and maintenance of, and participation
in, Letters of Credit for the account of the Borrower, all as contemplated
therein (with the Lenders, each Issuing Lender, the Administrative Agent, the
Collateral Agent and each other Agent being herein called the “Lender
Creditors”) (as used herein, the term “Credit Agreement” means the Exit Credit
Agreement described above in this paragraph, as the same may be amended,
restated, modified, supplemented, extended, renewed, refinanced, replaced, or
refunded from time to time, and including any agreement extending the maturity
of, or refinancing or restructuring (including, but not limited to, the
inclusion of additional borrowers or guarantors thereunder or any increase in
the amount borrowed) all or any portion of, the indebtedness under such
agreement or any successor agreement, whether or not with the same agent,
trustee, representative, lenders or holders; provided that, with respect to any
subsequent agreement providing for the refinancing or replacement of
indebtedness under the Credit Agreement, such agreement shall only be treated
as, or as part of, the Credit Agreement hereunder if (i) either (A) all
obligations under the Credit Agreement being refinanced or replaced shall be
paid in full at the time of such refinancing or replacement, and all Commitments
and Letters of Credit issued pursuant to the refinanced or replaced Credit
Agreement shall have terminated in accordance with their terms or (B) the
Required Lenders shall have consented in writing to the refinancing or
replacement indebtedness being treated as indebtedness pursuant to the Credit
Agreement, and (ii) a notice to the effect that the refinancing or replacement
indebtedness shall be treated as issued under the Credit Agreement shall be
delivered by the Borrower to the Collateral Agent);

WHEREAS, the Borrower and/or one or more of its Qualified Wholly-Owned Domestic
Subsidiaries have heretofore entered into, and/or may at any time and from time
to time after the date hereof enter into, one or more Interest Rate Protection
Agreements or Other Hedging Agreements with one or more Lenders or any affiliate
thereof (each such Lender or



--------------------------------------------------------------------------------

affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s or
affiliate’s successors and assigns, if any, collectively, the “Hedging
Creditors”; and with each such Interest Rate Protection Agreement and/or Other
Hedging Agreement with a Hedging Creditor being herein called a “Secured Hedging
Agreement);

WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Guaranteed Creditors the payment when
due of all Guaranteed Obligations (as defined in the Subsidiaries Guaranty);

WHEREAS, it is a condition precedent to the extensions of credit under the
Credit Agreement that this Agreement be executed and delivered by the original
Parties hereto;

WHEREAS, additional Parties may from time to time become parties hereto in order
to allow for certain extensions of credit in accordance with the requirements of
the Credit Agreement; and

WHEREAS, each of the Parties desires to execute this Agreement to satisfy the
conditions described in the immediately preceding paragraphs.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, the Parties and the Collateral Agent
(for the benefit of the Senior Creditors) hereby agree as follows:

1. The Subordinated Debt (as defined in Section 7 hereof) and all payments of
principal, interest and all other amounts thereunder are hereby, and shall
continue to be, subject and subordinate in right of payment to the prior payment
in full, in cash, of all Senior Indebtedness to the extent, and in the manner,
set forth herein. The foregoing shall apply notwithstanding the availability of
collateral to the Senior Creditors or the holders of Subordinated Debt or the
actual date and time of execution, delivery, recordation, filing or perfection
of any security interests granted with respect to the Senior Indebtedness or the
Subordinated Debt, or the lien or priority of payment thereof, and in any
instance wherein the Senior Indebtedness or any claim for the Senior
Indebtedness (as defined in Section 7 hereof) is subordinated, avoided or
disallowed, in whole or in part, under the Bankruptcy Code or other applicable
federal, foreign, state or local law. In the event of a proceeding, whether
voluntary or involuntary, for insolvency, liquidation, reorganization,
dissolution, bankruptcy or other similar proceeding pursuant to the Bankruptcy
Code or other applicable federal, foreign, state or local law (each, a
“Bankruptcy Proceeding”), the Senior Indebtedness shall include all interest
accrued on the Senior Indebtedness, in accordance with and at the rates
specified in the Senior Indebtedness, both for periods before and for periods
after the commencement of any of such proceedings, even if the claim for such
interest is not allowed pursuant to the Bankruptcy Code or other applicable law.

2. Each Party (as a lender of any Subordinated Debt) hereby agrees that until
all Senior Indebtedness has been repaid in full in cash:



--------------------------------------------------------------------------------

(a) Such Party shall not, without the prior written consent of the Required
Senior Creditors (as defined in Section 7 hereof), which consent may be withheld
or conditioned in the Required Senior Creditors’ sole discretion, commence, or
join or participate in, any Enforcement Action (as defined in Section 7 hereof).

(b) In the event that (i) all or any portion of any Senior Indebtedness
remaining unpaid after it becomes due (whether at stated maturity, by
acceleration or otherwise), (ii) any Event of Default under the Credit Agreement
or any event of default under, and as defined in, any other Senior Indebtedness
(or the documentation governing the same), then exists or would result from such
payment on the Subordinated Debt (including, without limitation, pursuant to
Section 11.10 of the Credit Agreement), (iii) such Party receives any payment or
prepayment of principal, interest or any other amount, in whole or in part, of
(or with respect to) the Subordinated Debt in violation of the terms of the
Credit Agreement or any other Senior Indebtedness (or the documentation
governing the same) or (iv) any distribution, division or application, partial
or complete, voluntary or involuntary, by operation of law or otherwise, is made
of all or any part of the property, assets or business of the Borrower or any of
its Subsidiaries or the proceeds thereof, in whatever form, to any creditor or
creditors of the Borrower or any of its Subsidiaries or to any holder of
indebtedness of the Borrower or any of its Subsidiaries or by reason of any
liquidation, dissolution or other winding up of the Borrower, any of its
Subsidiaries or their respective businesses, or of any receivership or
custodianship for the Borrower or any of its Subsidiaries or of all or
substantially all of their respective property, or of any insolvency or
bankruptcy proceedings or assignment for the benefit of creditors or any
proceeding by or against the Borrower or any of its Subsidiaries for any relief
under any bankruptcy, reorganization or insolvency law or laws, federal,
foreign, state or local, or any law, federal, foreign, state or local relating
to the relief of debtors, readjustment of indebtedness, reorganization,
composition or extension, then, and in any such event, any payment or
distribution of any kind or character, whether in cash, property or securities,
which shall be payable or deliverable with respect to any or all of the
Subordinated Debt or which has been received by any Party shall be held in trust
by such Party for the benefit of the Senior Creditors and shall forthwith be
paid or delivered directly to the Senior Creditors for application to the
payment of the Senior Indebtedness (after giving effect to the relative
priorities of such Senior Indebtedness) to the extent necessary to make payment
in full in cash of all sums due under the Senior Indebtedness remaining unpaid
after giving effect to any concurrent payment or distribution to the Senior
Creditors. In any such event, the Senior Creditors may, but shall not be
obligated to, demand, claim and collect any such payment or distribution that
would, but for these subordination provisions, be payable or deliverable with
respect to the Subordinated Debt. In the event of the occurrence of any event
referred to in subclauses (i), (ii), (iii) or (iv) of the second preceding
sentence of this clause (b) and until the Senior Indebtedness shall have been
fully paid in cash and satisfied and all of the obligations of the Borrower or
any of its Subsidiaries to the Senior Creditors have been performed in full, no
payment of any kind or character (whether in cash, property, securities or
otherwise) shall be made to or accepted by any Party in respect of the
Subordinated Debt. Notwithstanding anything to the contrary contained above, if
one or more of the events referred to in subclauses (i) through (iv) of the
first sentence of this clause (b) is in existence, the Required Senior Creditors
may agree in writing that payments may be made with respect to the Subordinated
Debt which would otherwise be prohibited pursuant to the provisions contained
above, provided that any such waiver shall be



--------------------------------------------------------------------------------

specifically limited to the respective payment or payments which the Required
Senior Creditors agree may be so paid to any Party in respect of the
Subordinated Debt.

(c) If such Party shall acquire by indemnification, subrogation or otherwise,
any lien, estate, right or other interest in any of the assets or properties of
the Borrower or any of its Subsidiaries, that lien, estate, right or other
interest shall be subordinate in right of payment to the Senior Indebtedness and
the lien of the Senior Indebtedness as provided herein, and such Party hereby
waives any and all rights it may acquire by subrogation or otherwise to any lien
of the Senior Indebtedness or any portion thereof until such time as all Senior
Indebtedness has been repaid in full in cash.

(d) Such Party shall not pledge, assign, hypothecate, transfer, convey or sell
any Subordinated Debt or any interest in any Subordinated Debt to any entity
(other than under the relevant Security Documents (as hereinafter defined) or in
accordance with the relevant requirements of the Credit Agreement to a Credit
Party which is a Party hereto) without the prior written consent of the
Administrative Agent (with the prior written consent of the Required Senior
Creditors).

(e) After request by the Administrative Agent or the Required Senior Creditors,
such Party shall within ten (10) days furnish the Senior Creditors with a
statement, duly acknowledged and certified setting forth the original principal
amount of the notes evidencing the indebtedness of the Subordinated Debt, the
unpaid principal balance, all accrued interest but unpaid interest and any other
sums due and owing thereunder, the rate of interest, the monthly payments and
that, to the best knowledge of such Party, there exists no defaults under the
Subordinated Debt, or if any such defaults exist, specifying the defaults and
the nature thereof.

(f) In any case commenced by or against the Borrower or any of its Subsidiaries
under the Bankruptcy Code or any similar federal, foreign, state or local
statute (a “Reorganization Proceeding”), to the extent permitted by applicable
law, the Required Senior Creditors shall have the exclusive right to exercise
any voting rights in respect of the claims of such Party against the Borrower or
any of its Subsidiaries.

(g) If, at any time, all or part of any payment with respect to Senior
Indebtedness theretofore made (whether by the Borrower, any other Credit Party
or any other Person or enforcement of any right of setoff or otherwise) is
rescinded or must otherwise be returned by the holders of Senior Indebtedness
for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of the Borrower, any other Credit Party or such
other Persons), the subordination provisions set forth herein shall continue to
be effective or be reinstated, as the case may be, all as though such payment
had not been made.

(h) Such Party shall not object to the entry of any order or orders approving
any cash collateral stipulations, adequate protection stipulations or similar
stipulations executed by the Senior Creditors in any Reorganization Proceeding
or any other proceeding under the Bankruptcy Code.



--------------------------------------------------------------------------------

(i) Such Party waives any marshalling rights with respect to the Senior
Creditors in any Reorganization Proceeding or any other proceeding under the
Bankruptcy Code.

3. Each Party hereby represents, warrants and covenants as follows:

(a) each Party will deliver a schedule setting forth all Intercompany Debt to
the Administrative Agent within 10 days after any request by the Administrative
Agent or the Required Senior Creditors (although any failure to deliver such a
supplement shall have no effect whatsoever on the subordination provisions
contained herein, which shall apply to all Subordinated Debt whether or not
listed on said schedule); and

(b) each Party will not lend, hold or permit to exist any Intercompany Debt owed
by it or to it (in accordance with the definition thereof contained herein)
unless each obligee or obligor, as the case may be, with respect to such
Intercompany Debt is (or concurrently with such extension becomes) a Party to
this Agreement.

4. Any payments made to, or received by, any Party in respect of any guaranty or
security in support of the Subordinated Debt shall be subject to the terms of
this Agreement and applied on the same basis as payments made directly by the
obligor under such Subordinated Debt. To the extent that the Borrower or any of
its Subsidiaries (other than the respective obligor or obligors which are
already Parties hereto) provides a guaranty or any security in support of any
Subordinated Debt, the Party which is the lender of the respective Subordinated
Debt will cause each such Person to become a Party hereto (if such Person is not
already a Party hereto) not later than the date of the execution and delivery of
the respective guarantee or security documentation, provided that any failure to
comply with the foregoing requirements of this Section 4 will have no effect
whatsoever on the subordination provisions contained herein (which shall apply
to all payments received with respect to any guarantee or security for any
Subordinated Debt, whether or not the Person furnishing such guarantee or
security is a Party hereto).

5. Each Party hereby acknowledges and agrees that no payments will be accepted
by it in respect of the Subordinated Debt (unless promptly turned over to the
holders of Senior Indebtedness as contemplated by Section 2 above) to the extent
such payments would be prohibited under any Senior Indebtedness (or the
documentation governing the same).

6. In addition to the foregoing agreements, each Party hereby acknowledges and
agrees that, with respect to all Intercompany Debt (whether or not same
constitutes Subordinated Debt), that (x) such Intercompany Debt (and any
promissory notes or other instruments evidencing same) may be pledged, and
delivered for pledge, by the Borrower or any of its Subsidiaries pursuant to any
Security Document (as used herein, the term “Security Documents” shall mean the
Pledge Agreement (as defined in the Credit Agreement) and also shall include any
other security documentation executed and delivered in connection with, or
pursuant to, the Credit Agreement) to which the Borrower or the respective such
Subsidiary is, or at any time in the future becomes, a party and (y) with
respect to all Intercompany Debt so pledged, the Collateral Agent shall be
entitled to exercise all rights and remedies with respect to such Intercompany
Debt to the maximum extent provided in the various Security Documents (in
accordance with the terms thereof and subject to the requirements of applicable
law). Further-



--------------------------------------------------------------------------------

more, with respect to all Intercompany Debt at any time owed to the Borrower or
any of its Subsidiaries which is a Credit Party, and notwithstanding anything to
the contrary contained in the terms of such Intercompany Debt, each obligor
(including any guarantor) and obligee with respect to such Intercompany Debt
hereby agrees, for the benefit of the holders from time to time of the Senior
Indebtedness, that the Administrative Agent or the Collateral Agent may at any
time, and from time to time, acting on its own or at the request of the Required
Senior Creditors, accelerate the maturity of such Intercompany Debt if (x) any
obligor (including any guarantor) of such Intercompany Debt is subject to any
Bankruptcy Proceeding or (y) any event of default under the Credit Agreement
shall have occurred and be continuing. Any such acceleration of the maturity of
any Intercompany Debt shall be made by written notice by the Administrative
Agent or Collateral Agent to the obligor on the respective Intercompany Debt;
provided that no such notice shall be required (and the acceleration shall
automatically occur) either upon the occurrence of a Bankruptcy Proceeding with
respect to the respective obligor (or any guarantor) of the respective
Intercompany Debt or upon (or following) any acceleration of the maturity of any
Loans pursuant to the Credit Agreement.

7. Definitions. As and in this Agreement, the terms set forth below shall have
the respective meanings provided below:

“Credit Document Obligations Termination Date” shall mean the first date after
the Conversion Date upon which all Commitments and Letters of Credit under the
Credit Agreement have terminated and all Credit Document Obligations have been
paid in full in cash.

“Enforcement Action” shall mean any acceleration of all or any part of the
Subordinated Debt, any foreclosure proceeding, the exercise of any power of
sale, the obtaining of a receiver, the seeking of default interest, the suing
on, or otherwise taking action to enforce the obligation of the Borrower or any
of its Subsidiaries to pay any amounts relating to any Subordinated Debt, the
exercising of any banker’s lien or rights of set-off or recoupment, the
institution of a Bankruptcy Proceeding against the Borrower or any of its
Subsidiaries, or the taking of any other enforcement action against any asset or
Property of the Borrower or its Subsidiaries.

“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereinafter incurred, owed by the Borrower or any
Subsidiary Guarantor to the Borrower or any Subsidiary of the Borrower, provided
that no such payables or other obligations incurred by any Credit Party after
the Conversion Date and owing to Pulitzer or any of its Subsidiaries shall
constitute Intercompany Debt. For the avoidance of doubt, all such Intercompany
Debt outstanding on the Conversion Date and owed to Pulitzer or any of its
Subsidiaries shall continue to be subordinated on, and subject to, the terms of
this Agreement.

“Obligation” shall mean any principal, interest, premium, penalties, fees,
indemnities and other liabilities and obligations payable under the
documentation governing any indebtedness (including, without limitation, all
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided in the governing
documentation, whether or not such interest is an allowed claim in such
proceeding).



--------------------------------------------------------------------------------

“Required Senior Creditors” shall mean (i) the Required Lenders (or, to the
extent required by Section 13.12 of the Credit Agreement, each of the Lenders)
at all times prior to the Credit Document Obligations Termination Date, and
(ii) the holders of at least a majority of the other outstanding Senior
Indebtedness at all times after the Credit Document Obligations Termination
Date.

“Secured Hedging Agreements” shall have the meaning provided in the recitals to
this Agreement.

“Senior Creditors” shall mean all holders from time to time of any Senior
Indebtedness and shall include, without limitation, the Lender Creditors and the
Hedging Creditors.

“Senior Indebtedness” shall mean:

(i) all Obligations (including Obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due) and liabilities
(including, without limitation, indemnities, Fees and interest thereon) of each
Credit Party (whether as obligor, guarantor or otherwise) to the Lender
Creditors, whether now existing or hereafter incurred under, arising out of or
in connection with each Credit Document to which it is at any time a party
(including, without limitation, all such obligations and liabilities of each
Credit Party under the Credit Agreement (if a party thereto) and under the
Subsidiaries Guaranty (if a party thereto) or under any other guarantee by it of
obligations pursuant to the Credit Agreement) and the due performance and
compliance by each Credit Party with the terms of each such Credit Document (all
such obligations and liabilities under this clause (i), except to the extent
consisting of obligations or indebtedness with respect to Secured Hedging
Agreements, being herein collectively called the “Credit Document Obligations”);
and

(ii) all Obligations (including Obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due) and liabilities
of each Credit Party to the Hedging Creditors, whether now existing or hereafter
incurred under, arising out of or in connection with any Secured Hedging
Agreement (including, without limitation, all such obligations and liabilities
of such Credit Party under the Subsidiaries Guaranty (if a party thereto) with
respect thereto or under any other guarantee by it of obligations pursuant to
any Secured Hedging Agreement) and the due performance and compliance by each
Credit Party with the terms of each such Secured Hedging Agreement (all such
obligations and liabilities under this clause (ii) being herein collectively
called the “Hedging Obligations”).

“Subordinated Debt” shall mean the principal of, interest on, and all other
amounts owing from time to time in respect of, all Intercompany Debt (including,
without limitation, pursuant to guarantees thereof or security therefor and
intercompany payables not evidenced by a note) at any time outstanding.

8. Each Party agrees to be fully bound by all terms and provisions contained in
this Agreement, both with respect to any Subordinated Debt (including any
guarantees thereof



--------------------------------------------------------------------------------

and security therefor) owed to it, and with respect to all Subordinated Debt
(including all guarantees thereof and security therefor) owing by it.

9. It is understood and agreed that any Subsidiary of the Borrower that is
required to execute a counterpart of this Agreement after the date hereof
pursuant to the requirements of the Credit Agreement or any other Senior
Indebtedness shall become a Party hereunder by executing a counterpart hereof
(or a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent) and delivering same to the Collateral Agent.

10. No failure or delay on the part of any party hereto or any holder of Senior
Indebtedness in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder.

11. Each Party hereto acknowledges that to the extent that no adequate remedy at
law exists for breach of its obligations under this Agreement, in the event any
Party fails to comply with its obligations hereunder, the Collateral Agent, the
Administrative Agent or the holders of Senior Indebtedness shall have the right
to obtain specific performance of the obligations of such defaulting Party,
injunctive relief or such other equitable relief as may be available.

12. Any notice to be given under this Agreement shall be in writing and shall be
sent in accordance with the provisions of the Credit Agreement.

13. In the event of any conflict between the provisions of this Agreement and
the provisions of the Subordinated Debt, the provisions of this Agreement shall
prevail.

14. No Person other than the parties hereto, the Senior Creditors from time to
time and their successors and assigns as holders of the Senior Indebtedness and
the Subordinated Debt shall have any rights under this Agreement.

15. This Agreement may be executed in any number of counterparts each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

16. No amendment, supplement, modification, waiver or termination of this
Agreement shall be effective against a party against whom the enforcement of
such amendment, supplement, modification, waiver or termination would be
asserted, unless such amendment, supplement, modification, waiver or termination
was made in a writing signed by such party, provided that amendments hereto
shall be effective as against the Senior Creditors only if executed and
delivered by the Collateral Agent (with the written consent of the Required
Senior Creditors at such time).

17. In case any one or more of the provisions confined in this Agreement, or any
application thereof, shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein, and any other application thereof, shall not in any way be affected or
impaired thereby.



--------------------------------------------------------------------------------

18. (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

(b) Any legal action or proceeding with respect to this Agreement may be brought
in the courts of the State of New York or of the United States of America for
the Southern District of New York in each case which are located in the County
of New York, and, by execution and delivery of this Agreement, each Party hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each Party hereby
further irrevocably waives any claim that any such court lacks personal
jurisdiction over such Party, and agrees not to plead or claim in any legal
action or proceeding with respect to this Agreement or any other Credit Document
to which such Party is a party brought in any of the aforesaid courts that any
such court lacks personal jurisdiction over such Party. Each Party further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such Party at its address set
forth opposite is signature below, such service to become effective 30 days
after such mailing. Each Party hereby irrevocably waives any objection to such
service of process and further irrevocably waives and agrees not to plead or
claim in any action or proceeding commenced hereunder or under any other Credit
Document to which such Party is a party that such service of process was in any
way invalid or ineffective. Nothing herein shall affect the right of any of the
Senior Creditors to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against each Party in any other
jurisdiction.

(c) EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (b) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT SUCH ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(d) EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

19. This Agreement shall bind and inure to the benefit of the Administrative
Agent, the Collateral Agent, the other Senior Creditors and each Party and their
respective successors, permitted transferees and assigns.

*        *        *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

LEE ENTERPRISES, INCORPORATED

By:

 

/s/ Carl G. Schmidt

 

Name: Carl G. Schmidt

 

Title: Vice President, Chief Financial Officer            and Treasurer

ACCUDATA, INC.

JOURNAL – STAR PRINTING CO.

K. FALLS BASIN PUBLISHING, INC.

LEE CONSOLIDATED HOLDINGS CO.

LEE PUBLICATIONS, INC.

LEE PROCUREMENT SOLUTIONS CO.

SIOUX CITY NEWSPAPERS, INC.,

By:

 

/s/ C. D. Waterman III

 

Name: C. D. Waterman III

 

Title: Secretary

INN PARTNERS, L.C.

By: ACCUDATA, INC., Managing Member

By:

 

/s/ C. D. Waterman III

 

Name: C. D. Waterman III

 

Title: Secretary

 

Signature Page to the Intercompany Subordination Agreement



--------------------------------------------------------------------------------

 

LEE PUBLICATIONS, INC.

By:

     

Title:

LEE PROCUREMENT SOLUTIONS CO.

By:

     

Title:

SIOUX CITY NEWSPAPERS, INC.

By:

     

Title:

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent

By:

 

/s/ Susan LeFevre

 

Name: Susan LeFevre

 

Title: Managing Director

By:

 

/s/ Benjamin Souh

 

Name: Benjamin Souh

 

Title: Vice President